Sheldon, J.
The defendants’ first, second and third requests for instructions were rightly refused. The jury could find that the iron pipe or brace which broke was either resting upon the truss that was to be moved, or passed over the truss at some little distance above it; that the defendants’ superintendent saw this or ought to have seen it, but negligently caused the truss to be raised up against the brace so that the latter broke and fell, and thus caused the injury to the plaintiff. They also could find that the plaintiff was not aware of this danger and did not assume the risk which it caused; that he was doing the work which he was employed to do, following exactly the directions which he received, and was exercising due care. This is enough. The jury were not bound to believe the testimony put in by the defendants, although this was uncontradicted. Lindenbaum v. New York, New Haven, & Hartford Railroad, 197 Mass. 314, 323. Even if the truss weighed only two tons or less and the iron pipe or brace but for a concealed flaw would have resisted a steady strain of approximately twenty tons, the jury could find that the shock caused by the momentum of the moving truss exceeded this strain, in accordance with a well known law of mechanics, and that the superintendent should have foreseen this danger and guarded against it, or at least have warned the plaintiff of what was liable to happen.
The fourth request should not have been given. The plaintiff did not assume the risk of the superintendent’s negligence in causing the truss to be raised up in such a manner as to strike against the brace running from the smokestack. Davis v. New York, New Haven, & Hartford Railroad, 159 Mass. 532, 536. It was for the jury, not the court, to say whether the danger was as obvious to the plaintiff as to any one else on the ground.
The fifth request could not have been given as framed. The *100jury could find that the breaking of the iron rod was itself due to the violent shock or impact of the truss upon the pipe or brace running from the smokestack, and that this shock was due to the superintendent’s negligence. In that event, the direct cause of the whole accident was negligence for which the defendants were liable. But this contingency was not covered by the request.
Exactly the same reasoning applies to the sixth request. That too was rightly refused.
It does not follow, in the words of the seventh request, that if the plaintiff saw the brace or iron pipe above the truss or resting thereon, and raised the truss so that it hit the brace, he assumed the risk of its breaking. It could be found that he set his engine in motion and thus raised the truss exactly as he was directed to do by the superintendent through the tagman, and that while so doing he could not tell how high the truss was going or whether it would hit the brace. Nor would the fact, that he knew or should have known that there would be danger of the breaking of the brace if the superintendent caused the truss to be raised in a negligent manner, be fatal to a recovcry. He had a right to expect the superintendent to use due care in managing the work. The seventh request was rightly refused.
There is no complaint but that full and accurate instructions were given to the jury.

Exceptions overruled.